Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 23, 2015

                                            No. 04-15-00518-CR

                                       IN RE Robert MARTINEZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On August 21, 2015, relator Robert Martinez filed a petition for writ of mandamus
complaining of the trial court’s failure to rule on a pending motion. This court is of the opinion
that a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and real party in interest may file a response to the
petition in this court no later than November 6, 2015. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on October 23, 2015.



                                                        PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013CR4545, styled The State of Texas v. Robert Martinez, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.